Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 6/14/21 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because two of the U.S. Patent Application Publications have the wrong number.  It has been placed in the application file, but the following information referred to therein has not been considered as to the merits.  
US200800850 
US201001113
Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Objections
Claim 1 is objected to because of the following informalities:  fist should be first.  Appropriate correction is required.

Specification
The disclosure is objected to because of the following informalities: In paragraphs [0004] and [0038], fist should be first.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


All assertions made herein with respect to obviousness shall be understood to mean obvious at the time the application was effectively filed unless otherwise stated. Moreover, any assertions of obviousness shall be understood to be assertions that something would have been obvious to one of ordinary skill in the art unless otherwise stated.

Claims 1-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jacob (US 20100111342) and Harris (US 20050008188).
Regarding claim 1, Jacob teaches a loudspeaker system comprising: 
a subwoofer (bass enclosure, [0020]) comprising: 
a housing comprising a plurality of walls which together define an acoustic cavity, the plurality of walls comprising a front wall, a rear wall opposite the front wall, a top wall, a bottom wall opposite the top wall, and a plurality of sidewalls that extend between the top wall and the bottom wall and between the front and rear walls (fig. 3, see below);

    PNG
    media_image1.png
    902
    940
    media_image1.png
    Greyscale
 
a first electro-acoustic transducer mounted to the front wall of the housing (woofer 316, [0024], fig 3); wherein the first electro-acoustic transducer comprises a diaphragm having a major axis (vertical axis, fig 3) and a minor axis (horizontal axis, fig 3), the major axis having a fist end proximate the bottom wall and an opposite, second end proximate the top wall (vertical axis is proximate top and bottom walls, fig 3), such that the major axis is arranged substantially vertical, relative to ground when the subwoofer is rested on its bottom wall (the vertical axis, fig 3), and 
wherein the top wall has a handle such that the loudspeaker can be carried with the major axis arranged vertical to ground (handle 115, [0020]). 
However, Jacob does not explicitly teach the feature wherein the major axis is longer than the minor axis. Harris teaches a woofer with a longer vertical major axis than the horizontal minor axis (Harris, [0023], fig 2) wherein the surround 120 has a racetrack shape (Harris, [0023]).
It would have been obvious to one of ordinary skill in the art to use a speaker with a major axis that is longer than the minor axis since doing so is the use of a known technique to improve a similar system in the same way.
Regarding claim 2, Jacob and Harris teach the loudspeaker system of claim 1, wherein the sidewalls are substantially parallel with the major axis of the first electro-acoustic transducer (Jacob, fig 3).  
Regarding claim 3, Jacob and Harris teach the loudspeaker system of claim 1, further comprising an amplifier (signal electronics provide an amplified signal to the woofer and the driver array and include a power amplifier, [0026], fig 4; that is, signal electronics includes an amplifier) disposed within the acoustic cavity (signal electronics 430 may be supported on an interior surface of the bass enclosure, [0026], fig 4), and one or more bass reflex ports that extend through one or more of the plurality of walls (port 318, [0026], figs 3 & 4), wherein the one or more bass reflex ports are arranged to facilitate a cooling air flow across the amplifier (port 318 is aimed directly at signal electronics 430 so the amplifier in the signal electronics can certainly be said to be arranged to facilitate cooling, fig 4). 
Regarding claim 4, Jacob and Harris teach the loudspeaker system of claim 1, wherein the rear wall (fig 8 panel is on rear wall because it has power switch and fig 4 shows power switch 414 on the rear wall, [0026]) comprises an i/o panel (output connectors, [0027], microphone connector, [0037]), wherein the subwoofer comprises an amplifier disposed within the acoustic cavity (signal electronics 430, which includes power amplifier, may be supported on an interior surface of the bass enclosure, [0026], fig 4), and wherein the amplifier is mounted to the i/o panel such that heat dissipated from the amplifier can be transferred through the i/o panel via conduction (it can be seen from fig 4 that the figure 8 control panel would conduct heat away through the rear wall since items touching each other conduct heat).
Claims 5, 9-13, and 18 are all solely directed to aspirational figures of merit for a loudspeaker system. It would have been obvious to one of ordinary skill in the art to achieve optimal figures of merit with the motivation of designing a high performing speaker system. 
Regarding claim 6, Jacob and Harris teach the loudspeaker system of claim 4, wherein the subwoofer comprises a mixing console disposed within the acoustic cavity and mounted to the i/o panel (signal electronics 430 include circuitry for mixing two or more input signals, [0026], figs 4 & 8).  
Regarding claim 7 and 8, Jacob and Harris teach the loudspeaker system of claim 1
However, they do not explicitly teach wherein the major axis is about 1.30 times to about 1.50 times longer than the minor axis or as in claim 8, more specifically, wherein the major axis is 1.38 times to 1.42 times longer than the minor axis, the examiner notes that applicant’s figure 2 shows a diaphragm with a major axis just about 2 times longer than the minor axis. Therefore, applicant does not definitively disclose an actual shape of the speaker that would have a ratio of about 1.4 as claimed. Accordingly, claim 7 and 8 rely for enablement purposes on a level of ordinary skill in the art such that knowing an appropriate speaker shape to obtain a ratio of 1.4 is well within their skill level such that applicant need not disclose it. To this same person of ordinary skill in the art such a ratio would be obvious as well if they could configure a whole speaker shape with no guidance from applicant. 
Regarding claim 14, Jacob and Harris teach the loudspeaker system of claim 1, further comprising a line array assembly (array, [0032], fig 5), the line array assembly comprising a plurality of second electro-acoustic transducers (552, 557, [0032], fig 5), wherein the subwoofer comprises a receptacle for receiving the line array assembly (dock 117, [0025], fig 3), 13Docket No.: PS-20-131-US1 wherein the receptacle includes a first electrical connector (electrical connector 325, [0325], fig 25) and wherein the line array assembly includes a second electrical connector that is configured to mate with the first electrical connector for powering the line array assembly via the subwoofer.
Regarding claim 15, Jacob and Harris teach the loudspeaker system of claim 14, wherein the second electro-acoustic transducers are mid/high frequency transducers having an operating frequency range of about 200 Hz to about 18 kHz (this would be assumed by a person having ordinary skill in the art looking at figure 5. In any event configuring the speakers to cover that frequency range would have clearly been obvious as a non-inventive endeavor in the art).
Regarding claim 16, Jacob and Harris teach the loudspeaker system of claim 1, wherein the diaphragm is in the shape of an ellipse, an oval, or a racetrack (racetrack shape, Harris, [0023]).  
Regarding claim 17, Jacob and Harris teach the loudspeaker system of claim 1, wherein the first electro-acoustic transducer is a low frequency transducer having an operating frequency range of about 20 Hz to about 300 Hz (clearly obvious that a bass enclosure could have been chosen to operate in this range by one of ordinary skill in the art as a non-inventive endeavor in the art).  
Regarding claim 20, Jacob and Harris teach the loudspeaker system of claim 1.
Although they do not explicitly teach wherein the housing has a height-to-width ratio of about 1.7 to about 2.2, Harris teaches that racetrack speakers are helpful where there is limited space in one direction (such as having a relatively narrow enclosure as claimed, Harris, [0024]) and it would have been obvious to one of ordinary skill in the art to have a height to width ratio of 2 by using racetrack speakers to achieve the disclosed benefit of achieving limited space or occupying limited space in one direction as discussed by Harris (Harris, [0024]) .

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Jacob, Harris, and Usuki (US 20040003960).
Regarding claim 19, Jacob and Harris teach the loudspeaker system of claim 1.
Although they do not explicitly teach wherein the diaphragm includes integral ribs for increased stiffness, Usuki teaches using ribs to increase rigidity of a diaphragm (Usuki, [0053]) with a race track shaped diaphragm (diaphragm 104, Usuki, fig 1B) and it would have been obvious to use stiffening ribs since doing so is the use of a known technique to improve a similar system in the same way.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kile Blair whose telephone number is (571)270-3544. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KILE O BLAIR/Primary Examiner, Art Unit 2651